FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLARENCE YOUNG,                                  No. 10-16667

               Petitioner - Appellee,            D.C. No. 2:06-cv-01103-VAP

  v.
                                                 MEMORANDUM *
D. K. SISTO,

               Respondent - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       D.K. Sisto appeals from the district court’s judgment granting California

state prisoner Clarence Young’s 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we vacate and remand.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court granted relief in connection with the Board of Prison

Terms’ 2004 decision to deny Young parole. Intervening Supreme Court authority

explains that the only federal right at issue in the parole context is procedural, and

the only proper inquiry is what process the inmate received, not whether the state

court decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63

(2011) (per curiam). Because Young raised no procedural challenges, we vacate

the district court’s judgment.

      Sisto’s request for judicial notice is denied.

      Young’s request to file a supplemental brief is granted. The supplemental

brief, received March 15, 2011, is deemed filed.

      VACATED and REMANDED.




                                           2                                     10-16667